Citation Nr: 0940824	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-28 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to service-connected gastroesophageal 
reflux disease; tinnitus; right great toe disability; left 
great toe disability; irritable bowel syndrome; and right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to September 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO). 

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, secondary to service-
connected gastroesophageal reflux disease; tinnitus; right 
great toe disability; left great toe disability; irritable 
bowel syndrome; and right ear hearing loss.  Based upon its 
review of the Veteran's claims folder, the Board finds there 
is a further duty to assist him with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Specifically, the claim must be remanded for a VA medical 
opinion.

In a March 2005 Compensation and Pension Exam Inquiry, the RO 
requested that an opinion be provided as to whether the 
Veteran's depression and anxiety was due to or had been 
aggravated by his service-connected disabilities.  During the 
Veteran's April 2005 VA examination, the VA examiner opined 
that "[i]t should be obvious that most of these conditions 
are self-limited and are also under good medical control and 
irrelevant to the issue of depression."  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The April 2005 VA medical opinion of record is 
incomplete because it did not specifically address whether 
the Veteran's acquired psychiatric disorder was caused or 
aggravated by any of his service-connected disabilities.  
Rather, the VA examiner stated merely that "most" of the 
Veteran's service-connected disorders were "irrelevant" to 
the issue of depression, thereby failing to account for each 
individual service-connected disability. Accordingly, remand 
is required for an additional opinion and for clarification.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain an appropriate VA 
medical opinion to determine the nature 
and etiology of the Veteran's acquired 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner must provide 
an opinion, in light of the service and 
post-service medical evidence of record, 
whether an acquired psychiatric disorder 
was caused or aggravated by the Veteran's 
service-connected disorders, to include 
gastroesophageal reflux disease; tinnitus; 
right great toe disability; left great toe 
disability; irritable bowel syndrome; and 
right ear hearing loss.  If an opinion 
cannot be provided without further 
examination of the Veteran, such an 
examination must be provided.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).













